             Case
             Case2:20-cv-02131-RFB-DJA
                  2:20-cv-02131-RFB-DJA Document
                                        Document21
                                                 20 Filed
                                                    Filed02/23/21
                                                          02/22/21 Page
                                                                   Page11of
                                                                          of21
                                                                             9




1    CHRISTOPHER W. MIXSON, ESQ.
     NV SBN 10685
2    Kemp Jones LLP
     3800 Howard Hughes Parkway, Suite 1700
3
     Las Vegas, NV 89169
4    Phone: (702) 385-6000
     Email: c.mixson@kempjones.com
5
     RYAN A. SHANNON, ESQ.
6
     OR SBN 155537, pro hac vice
7    Center for Biological Diversity
     P.O. Box 11374
8    Portland, OR 97211
     Phone: (503) 283-5474 ext. 407
9
     Email: rshannon@biologicaldiversity.org
10
     Attorneys for Plaintiff
11
                               IN THE UNITED STATES DISTRICT COURT
12
                                    FOR THE DISTRICT OF NEVADA
13
         CENTER FOR BIOLOGICAL DIVERSITY,
14
                      Plaintiff,
15
16            v.
                                                            Case No. 2:20-cv-02131-RFB-DJA
17       SCOTT A. DE LA VEGA, et al.,    1

                                                            UNOPPOSED MOTION FOR
18
                      Defendants.                           EXTENSION OF TIME TO SERVE
19                                                          SUMMONS AND COMPLAINT UPON
                                                            THE UNITED STATES ATTORNEY
20                                                          GENERAL
                                                            (First Request)
21
22
23            Pursuant to Fed. R. Civ. P. 4(i)(4)(A) and (m), Plaintiff Center for Biological Diversity
24
     (“Center”) respectfully requests that this Court grant an extension of thirty (30) days of the time
25
26
     1
      Pursuant to Fed. R. Civ. P. 25(d), Scott A. de la Vega, Acting Secretary of the Interior, is
27   substituted in his official capacity for Defendant David Bernhardt. Similarly, Martha Williams,
28   Senior Advisor to the Secretary, exercising the authority of the Director of the U.S. Fish and
     Wildlife Service, is substituted in her official capacity for Defendant Aurelia Skipwith.


                                                       1
           Case
           Case2:20-cv-02131-RFB-DJA
                2:20-cv-02131-RFB-DJA Document
                                      Document21
                                               20 Filed
                                                  Filed02/23/21
                                                        02/22/21 Page
                                                                 Page22of
                                                                        of21
                                                                           9




1    for the Center to deliver a copy of the summons and of the Complaint (ECF No. 1) in this matter

2    to the Attorney General of the United States at Washington, D.C (“Attorney General”). Pursuant
3
     to Fed. R. Civ. P. 4(m), the 90-day period to serve the Attorney General ran on February 17,
4
     2021. As explained below, although all other Federal Defendants and the U.S. Attorney for the
5
     District of Nevada Nicholas A. Trutanich (“U.S. Attorney Trutanich”) were served within the 90-
6
7    day period in accordance with Fed. R. Civ. P. 4(i)(2) and (m), the Attorney General was not. The

8    Center thus requests that this Court excuse the Center’s neglect in serving the Attorney General
9
     prior to learning of the oversight and extend the time for service upon the Attorney General for
10
     thirty (30) days until March 19, 2021. This is the first motion to extend the time to execute
11
     service upon the Attorney General.
12
13          Undersigned counsel for the Center contacted counsel for Federal Defendants on

14   February 19, 2021, who stated on February 22, 2021 that Federal Defendants consent to the
15
     Center’s motion for an extension of time to serve the Attorney General.
16
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
17     EXTENSION OF TIME TO SERVE SUMMONS AND COMPLAINT UPON THE
                     UNITED STATES ATTORNEY GENERAL
18
19                                        Fed. R. Civ. P. 4(i)(4)(A)

20          Pursuant to Fed. R. Civ. P. 4(i)(4)(A), the Center requests that this Court provide it with
21
     thirty (30) additional days to serve the Attorney General pursuant to Fed. R. Civ. P. 4(i)(2). Fed.
22
     R. Civ. P. 4(i)(4)(A) states that “[t]he court must allow a party a reasonable time to cure its
23
     failure to: (A) serve a person required to be served under Rule 4(i)(2), if the party has served
24
25   either the United States attorney or the Attorney General of the United States….” As set forth

26   below, the Center timely served the U.S. Attorney Trutanich, along with all other Federal
27
28


                                                       2
            Case
            Case2:20-cv-02131-RFB-DJA
                 2:20-cv-02131-RFB-DJA Document
                                       Document21
                                                20 Filed
                                                   Filed02/23/21
                                                         02/22/21 Page
                                                                  Page33of
                                                                         of21
                                                                            9




1    Defendants, within Fed. R. Civ. P. 4(m)’s deadline, and thus must be allowed a reasonable time

2    to cure its failure.2
3
             The Center filed the Complaint in this matter on November 19, 2020, and concurrently
4
     lodged summons for the six Federal Defendants who are all United States agencies or officers
5
     sued in their official capacity: then-U.S. Secretary of the Interior David Bernhardt, in his official
6
7    capacity; then-Director of the U.S. Fish and Wildlife Service Aurelia Skipwith, in her official

8    capacity; Glen Knowles, in his official capacity as Field Supervisor of the Southern Nevada Fish
9
     and Wildlife Office; the U.S. Fish and Wildlife Service; William Dunkelberger, in his official
10
     capacity as Humboldt-Toiyabe National Forest Supervisor; and the U.S. Forest Service. ECF No.
11
     1-2 through 1-7. As required by Fed. R. Civ. P. 4(i)(2) and 4(i)(1)(A), the Center also lodged a
12
13   summons for U.S. Attorney Trutanich. ECF No. 1-8. When filing its Complaint, however, the

14   Center inadvertently did not lodge a summons for the Attorney General, who must also receive
15
     service pursuant to Fed. R. Civ. P. 4(i)(2) and (1)(B). See Declaration of Sarah Ryan-Knox
16
     (“Ryan-Knox Decl.”) ¶ 16.
17
                On November 19, 2020, the Court issued the summons for the Federal Defendants.
18
19   ECF No. 4. A summons was not immediately issued for U.S. Attorney Trutanich at that time. A

20   summons was later issued for U.S. Attorney Trutanich on December 2, 2020. ECF No. 6.
21
             Federal Defendant William Dunkelberger received a copy of the Complaint, summons,
22
     and other case initiating documents via certified mail on December 2, 2020. Ryan-Knox Decl. ¶
23
     11. Federal Defendants David Bernhardt, the U.S. Fish and Wildlife Service, Glen Knowles, and
24
25   Aurelia Skipwith received the documents on December 7, 2020. Id. ¶ 12. U.S. Attorney

26
27
     2
28    The Center filed its Complaint on November 19, 2020, and thus was required to execute service
     on all relevant persons within 90 days by February 17, 2020. Fed. R. Civ. P. 4(m).


                                                       3
           Case
           Case2:20-cv-02131-RFB-DJA
                2:20-cv-02131-RFB-DJA Document
                                      Document21
                                               20 Filed
                                                  Filed02/23/21
                                                        02/22/21 Page
                                                                 Page44of
                                                                        of21
                                                                           9




1    Trutanich also received a copy of the documents on December 7, 2020. Id. ¶ 13. The U.S. Forest

2    Service received the documents on December 9, 2020. Id. ¶ 14. Therefore, service upon each of
3
     the Federal Defendants and U.S. Attorney Trutanich was made within the 90-day period required
4
     by Fed. R. Civ. P. 4(m).
5
            On February 1, 2021, Federal Defendants filed their Answer to Plaintiff’s Complaint.
6
7    ECF No. 18. Therein, they did not note the Center’s delay in serving the summons and

8    Complaint upon the Attorney General, and did not raise an affirmative defense regarding
9
     insufficient service of process, defect or undue delay of service, or resulting prejudice.
10
            On February 18, 2021, while preparing an Affidavit of Proof of Service in accordance
11
     with Fed. R. Civ. P. 4(l), the undersigned counsel discovered that the Attorney General had not
12
13   yet been served with a copy of the summons and of the Complaint.

14          To allow time to remedy this oversight, the Center hereby moves for a reasonable
15
     extension of the time limit for service upon the Attorney General of the United States under Fed.
16
     R. Civ. P. 4(i)(4)(A) for an additional thirty (30) days, to and including March 19, 2021. Fed. R.
17
     Civ. P. (i)(4)(A) (requiring the court to “allow a party a reasonable time to cure its failure to: (A)
18
19   serve a person required to be served under Rule 4(i)(2), if the party has served either the United

20   States attorney or the Attorney General of the United States”); see also Soos v. United States
21
     DOJ, No. CV-10-00472-TUC-FRZ, 2012 U.S. Dist. LEXIS 54889, at *2–3 (D. Ariz. Apr. 19,
22
     2012) (allowing plaintiff a reasonable amount of time to serve the Attorney General when they
23
     had timely executed service on the U.S. Attorney); Carthron-Kelly v. Comm’r of Social Security,
24
25   No. 5:15-CV-0242, 2017 U.S. Dist. LEXIS 15974, at *4–8 (N.D.N.Y. Feb. 6, 2017) (same);

26   Boucher v. Potter, No. 1:04-CV-1541, 2005 U.S. Dist. LEXIS 11781 at *6 (S.D. Ind. May 18,
27
     2005) (same).
28


                                                       4
           Case
           Case2:20-cv-02131-RFB-DJA
                2:20-cv-02131-RFB-DJA Document
                                      Document21
                                               20 Filed
                                                  Filed02/23/21
                                                        02/22/21 Page
                                                                 Page55of
                                                                        of21
                                                                           9




1                                           Fed. R. Civ. P. 4(m)

2            Alternatively, the Center requests that this Court exercise its discretion under Fed. R. Civ.
3
     P. 4(m) and grant the Center thirty (30) days to effect service on the Attorney General. Pursuant
4
     to Fed. R. Civ. P. 4(m), “[i]f a defendant is not served within 90 days after the complaint is filed,
5
     the court—on motion or on its own after notice to the plaintiff—must dismiss the action without
6
7    prejudice against that defendant or order that service be made within a specified time.”

8    (emphasis added). Moreover, this Court has “broad discretion” to order that service be made
9
     within a specified time, even absent a showing of good cause. Oyama v. Sheehan (In re
10
     Sheehan), 253 F.3d 507, 513 (9th Cir. 2001). The time for service may also be extended
11
     retroactively after the service period has expired. United States v. 2,164 Watches, 366 F.3d 767,
12
13   772 (9th Cir. 2004) (citing Mann v. American Airlines, 324 F.3d 1088, 1090 (9th Cir. 2003)).

14           The Center requests that the Court exercise its discretion in this case given the constraints
15
     of remote work due to COVID-19, the intervening holidays, the lack of prejudice to Federal
16
     Defendants, and counsel for the Center’s efforts to correct this error immediately after learning
17
     of it and bring it the attention of the Federal Defendants and the Court. An extension in this case
18
19   would also be in the interests of judicial efficiency and all parties because dismissal would

20   require the Center to refile its Complaint, effect service on all required persons, require the
21
     Federal Defendants to refile their Answer, and require proposed Defendant-Intervenors to refile
22
     their motion to intervene. See United States v. 2,164 Watches, 366 F.3d at 772 (“If the court
23
     declines to extend the time for service of process, the court shall dismiss the suit without
24
25   prejudice; it shall not enter judgment in the case.”). Such a dismissal would not be in the interest

26   of justice or judicial efficiency.
27
28


                                                       5
           Case
           Case2:20-cv-02131-RFB-DJA
                2:20-cv-02131-RFB-DJA Document
                                      Document21
                                               20 Filed
                                                  Filed02/23/21
                                                        02/22/21 Page
                                                                 Page66of
                                                                        of21
                                                                           9




1                                            Excusable Neglect

2           The Center further requests that the Court grant the Center’s request for an extension due
3
     to the excusable neglect of the Center’s counsel. Pursuant to LR IA 6-1, “[a] request made after
4
     the expiration of the specified period will not be granted unless the movant or attorney
5
     demonstrates that the failure to file the motion before the deadline expired was the result of
6
7    excusable neglect.” The determination of whether the Center’s neglect in serving the Attorney

8    General in this case is excusable, “is at bottom an equitable one, taking account of all relevant
9
     circumstances surrounding the party’s omission.” Pioneer Inv. Servs. v. Brunswick Assocs. Ltd.
10
     P’ship, 507 U.S. 380, 395 (1993). When determining if excusable neglect exists, courts look to
11
     “(1) the danger of prejudice to the nonmoving party; (2) the length of delay and its potential
12
13   impact on judicial proceedings; (3) the reason for the delay, including whether it was in the

14   moving party’s reasonable control; and (4) if the moving party’s conduct was in good faith.”
15
     Lewis v. Casa Di Amore LLC, No. 2:15-cv-01368-RFB-PAL, 2019 U.S. Dist. LEXIS 103996, at
16
     *8 (D. Nev. June 20, 2019) (Boulware, II, J.) (citing Los Altos El Granada Inv’rs v. City of
17
     Capitola, 583 F.3d 674, 683 (9th Cir. 2009); Pioneer Inv. Servs. Co. and Pincay v. Andrews, 389
18
19   F.3d 853, 855 (9th Cir. 2004) (en banc)). By allowing for the extension of deadlines in cases of

20   excusable neglect, the court may “accept late filings caused by inadvertence, mistake, or
21
     carelessness….” Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. at 388.
22
            Here, there is no danger of prejudice to the Federal Defendants. As demonstrated by the
23
     filing of their Answer, Federal Defendants have received constructive and actual notice of this
24
25   suit. Furthermore, service has been completed on all other Federal Defendants and U.S. Attorney

26   Trutanich. Ryan-Knox Decl. ¶¶ 11–15. Allowing the Center to correct its failure to serve the
27
     Attorney General will also not delay or impact these proceedings. Indeed, as noted above, if this
28


                                                      6
           Case
           Case2:20-cv-02131-RFB-DJA
                2:20-cv-02131-RFB-DJA Document
                                      Document21
                                               20 Filed
                                                  Filed02/23/21
                                                        02/22/21 Page
                                                                 Page77of
                                                                        of21
                                                                           9




1    case were dismissed due to the Center’s inadvertent failure, the Center would have to refile the

2    case resulting in lengthy delay for all the parties involved. Additionally, Center’s counsel’s
3
     failure to recognize the failure to serve the Attorney General is due in part to the constraints of
4
     remote work due to COVID-19 and the intervening holidays.3 Finally, the Center sought to
5
     comply with the requirements of Fed. R. Civ. P. 4(i)(2) in good faith as evidenced by its
6
7    execution of service on all other Federal Defendants and U.S. Attorney Trutanich. In its good-

8    faith effort to correct its neglect, the Center’s counsel, not Federal Defendants, brought its error
9
     to the Court’s attention. The Center thus requests that this Court find its failure to serve the
10
     Attorney General within the timeframe set by Fed. R. Civ. P. 4(m) excusable.
11
                                                  Conclusion
12
13          The Center regrets its failure to effect service on all required persons and the

14   inconvenience to the Court and parties. For the foregoing reasons, the Center requests that it be
15
     provided an extension of 30 days from February 17, 2021 (the time limit of service otherwise
16
     imposed by Fed. R. Civ. P. 4(m)) to March 19, 2021, to send a copy of the summons and
17
     complaint to the Attorney General of the United States at Washington, D.C.
18
19
20
     Dated: February 22, 2021                       Respectfully submitted,
21
22                                                  s/ Ryan Adair Shannon
                                                    Ryan Adair Shannon
23                                                  Pro Hac Vice
                                                    Center for Biological Diversity
24
                                                    P.O. Box 11374
25                                                  Portland, OR 97211
                                                    Telephone: (503) 283-5474
26
27   3
      The undersigned counsel, however, recognizes his failure to notice the mistake within the
28   deadline set forth by Fed. R. Civ. P. 4(m) and will endeavor to ensure that such a mistake does
     not happen again in these proceedings.


                                                       7
          Case
          Case2:20-cv-02131-RFB-DJA
               2:20-cv-02131-RFB-DJA Document
                                     Document21
                                              20 Filed
                                                 Filed02/23/21
                                                       02/22/21 Page
                                                                Page88of
                                                                       of21
                                                                          9




1                                             E-mail: rshannon@biologicaldiversity.org

2                                             Attorney for the Center for Biological Diversity
3
4
                                        ORDER
     IT IS SO ORDERED: __________________
5
     IT IS HONORABLE
      THE  SO ORDERED.   Plaintiff shall
                      RICHARD            have until March
                                   F. BOULWARE,     II    19, 2021 within which to serve the
6    Summons   and Complaint on JUDGE
                                 Defendant Attorney General.
      UNITED STATES  DISTRICT
7
     DATED: February 23, 2021
     DATED:_________________
8
9
                                __________________________________
10                              DANIEL J. ALBREGTS
                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 8
           Case
           Case2:20-cv-02131-RFB-DJA
                2:20-cv-02131-RFB-DJA Document
                                      Document21
                                               20 Filed
                                                  Filed02/23/21
                                                        02/22/21 Page
                                                                 Page99of
                                                                        of21
                                                                           9




1                                    CERTIFICATE OF SERVICE

2           I hereby certify that today I electronically filed the foregoing Motion for Extension of
3
     Time to Serve Summons and Complaint Upon the United States Attorney General with the Clerk
4
     of the Court using the CM/ECF system, which will send notification of such upon all attorneys
5
     of record.
6
7    Dated: February 22, 2021

8                                                                        /s/ Ryan Adair Shannon
                                                                         Ryan Adair Shannon
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     9
          Case
          Case 2:20-cv-02131-RFB-DJA
               2:20-cv-02131-RFB-DJA Document
                                     Document 20-1
                                              21 Filed
                                                   Filed02/23/21
                                                         02/22/21 Page
                                                                   Page101 of
                                                                           of 21
                                                                              10




1                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
2
      CENTER FOR BIOLOGICAL DIVERSITY,
3
4                     Plaintiff,

5               v.
                                                            Case No. 2:20-cv-02131-RFB-DJA
6
      SCOTT A. DE LA VEGA, et al.,
7
                      Defendants.
8
9
                               DECLARATION OF SARAH RYAN-KNOX
10
            I, Sarah Ryan-Knox, declare as follows:
11
            1.       My name is Sarah Ryan-Knox, and I reside in Portland, Oregon. The facts stated
12
13   herein are personally known to me and, if called as a witness, I would competently testify

14   thereto.
15
            2.       I am a paralegal with Plaintiff, the Center for Biological Diversity (“the Center”).
16
     I have worked in this capacity for one year and four months.
17
            3.       I hold an associate degree in paralegal studies from Portland Community College.
18
19          4.       I offer this declaration in support of the Center’s motion. I assisted the Center in

20   organizing tracking information of service packets to Federal Defendants.
21
            5.       My work for this matter is directed by the Center’s attorney, Ryan Adair
22
     Shannon, who was admitted to practice pro hac vice on December 2, 2020. ECF No. 07.
23
            6.       Plaintiff’s local counsel, at the Center’s direction, filed the Complaint (ECF No.
24
25   01) in this matter on November 19, 2020 and concurrently lodged summons for the six Federal

26   Defendants: David Bernhardt, William Dunkelberger, the U.S. Forest Service, the U.S. Fish and
27
     Wildlife Service, Glen Knowles, and Aurelia Skipwith. ECF 01-01 – ECF-07. As required under
28


                                                       1
          Case
          Case 2:20-cv-02131-RFB-DJA
               2:20-cv-02131-RFB-DJA Document
                                     Document 20-1
                                              21 Filed
                                                   Filed02/23/21
                                                         02/22/21 Page
                                                                   Page112 of
                                                                           of 21
                                                                              10




1    Fed. R. Civ. P. 4(i)(1)(A), the Center’s local counsel also lodged a summons for the U.S.

2    Attorney for the District of Nevada, Nicholas A. Trutanich (“U.S. Attorney”). ECF 01-08.
3
            7.      On November 19, 2020, the Court issued the summons for Federal Defendants
4
     Bernhardt, Dunkelberger, U.S. Forest Service, U.S. Fish and Wildlife Service, Knowles, and
5
     Skipwith. ECF 04.
6
7           8.      A summons was not immediately issued for U.S. Attorney Trutanich at that time.

8    A summons was issued to U.S. Attorney Trutanich on December 2, 2020. ECF 06.
9
            9.      On December 1, 2020, Scott Lake, an employee of the Center, mailed from Reno,
10
     Nevada a copy of the Complaint, summons, and other case initiating documents by certified
11
     mail, with return receipt requested, to Federal Defendants: U.S. Forest Service, William
12
13   Dunkelberger, U.S. Fish and Wildlife Service, Glen Knowles, Aurelia Skipwith, and David

14   Bernhardt.
15
            10.     On December 3, 2020, Scott Lake mailed from Reno, Nevada a copy of the
16
     Complaint, summons, and other case initiating documents by certified mail, with return receipt
17
     requested, to U.S. Attorney Nicholas Trutanich.
18
19          11.     Federal Defendant William Dunkelberger received a copy of the complaint,

20   summons, and other case initiating documents via certified mail on December 2, 2020.
21
            12.     Federal Defendants David Bernhardt, the U.S. Fish and Wildlife Service, Glen
22
     Knowles, and Aurelia Skipwith received the documents on December 7, 2020.
23
            13.     U.S. Attorney Trutanich received a copy of the documents on December 7, 2020.
24
25          14.     The U.S. Forest Service received the documents on December 9, 2020.

26          15.     Receipts and delivery confirmation verifying this information are attached
27
     hereto, with the exception of delivery confirmation to Glen Knowles due to a failure in the
28


                                                       2
          Case
          Case 2:20-cv-02131-RFB-DJA
               2:20-cv-02131-RFB-DJA Document
                                     Document 20-1
                                              21 Filed
                                                   Filed02/23/21
                                                         02/22/21 Page
                                                                   Page123 of
                                                                           of 21
                                                                              10




1    United States Post Office’s tracking system. However, counsel for Federal Defendant Glen

2    Knowles confirmed that he received service on December 7, 2020 and gave the Center
3
     permission to attest as such.
4
             16.        On February 18, 2021, while preparing an Affidavit of Proof of Service in
5
     accordance with Fed. R. Civ. P. 4(m), Mr. Shannon discovered that the U.S. Attorney General
6
7    had not yet been served a copy of the summons and of the Complaint, as required under Fed. R.

8    Civ. P. 4(i)(2).
9
             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
10
     and correct.
11
                                                     Executed this 19th day of February, 2021
12
13
14                                                   s/ Sarah Ryan-Knox
                                                     Sarah Ryan-Knox
15
                                                     Center for Biological Diversity
16                                                   P.O. Box 11374
                                                     Portland, OR 97211
17                                                   Telephone: (503) 209-3768
                                                     E-mail: sryanknox@biologicaldiversity.org
18
19                                                   Paralegal for the Center for Biological Diversity

20
21
22
23
24
25
26
27
28


                                                        3
Case
Case 2:20-cv-02131-RFB-DJA
     2:20-cv-02131-RFB-DJA Document
                           Document 20-1
                                    21 Filed
                                         Filed02/23/21
                                               02/22/21 Page
                                                         Page134 of
                                                                 of 21
                                                                    10
Case
Case 2:20-cv-02131-RFB-DJA
     2:20-cv-02131-RFB-DJA Document
                           Document 20-1
                                    21 Filed
                                         Filed02/23/21
                                               02/22/21 Page
                                                         Page145 of
                                                                 of 21
                                                                    10
Case
Case 2:20-cv-02131-RFB-DJA
     2:20-cv-02131-RFB-DJA Document
                           Document 20-1
                                    21 Filed
                                         Filed02/23/21
                                               02/22/21 Page
                                                         Page156 of
                                                                 of 21
                                                                    10
Case
Case 2:20-cv-02131-RFB-DJA
     2:20-cv-02131-RFB-DJA Document
                           Document 20-1
                                    21 Filed
                                         Filed02/23/21
                                               02/22/21 Page
                                                         Page167 of
                                                                 of 21
                                                                    10
Case
Case 2:20-cv-02131-RFB-DJA
     2:20-cv-02131-RFB-DJA Document
                           Document 20-1
                                    21 Filed
                                         Filed02/23/21
                                               02/22/21 Page
                                                         Page178 of
                                                                 of 21
                                                                    10
Case
Case 2:20-cv-02131-RFB-DJA
     2:20-cv-02131-RFB-DJA Document
                           Document 20-1
                                    21 Filed
                                         Filed02/23/21
                                               02/22/21 Page
                                                         Page189 of
                                                                 of 21
                                                                    10
Case
 Case2:20-cv-02131-RFB-DJA
      2:20-cv-02131-RFB-DJA Document
                             Document20-1
                                      21 Filed
                                          Filed02/23/21
                                                02/22/21 Page
                                                          Page19
                                                               10ofof21
                                                                      10
                Case
                Case 2:20-cv-02131-RFB-DJA
                     2:20-cv-02131-RFB-DJA Document
                                           Document 21
                                                    20-2Filed
                                                           Filed
                                                               02/23/21
                                                                 02/22/21Page
                                                                           Page
                                                                              201ofof21
                                                                                      2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Nevada
                                                                 District of __________

               Center for Biological Diversity                          )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. 2:20-cv-02131-RFB-DJA
                                                                        )
                  Scott A. de la Vega, et al.                           )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Attorney General
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Adair Shannon
                                           Center for Biological Diversity
                                           225 N. Killingsworth St.
                                           Portland, OR 97211



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                   Case
                   Case 2:20-cv-02131-RFB-DJA
                        2:20-cv-02131-RFB-DJA Document
                                              Document 21
                                                       20-2Filed
                                                              Filed
                                                                  02/23/21
                                                                    02/22/21Page
                                                                              Page
                                                                                 212ofof21
                                                                                         2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-02131-RFB-DJA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
